                  CASE 0:20-cv-02196 Doc. 1-1 Filed 10/20/20 Page 1 of 10




m
    State of Minnesota                                                         District Court

    County of: HENNEPIN                                          FOURTH Judicial District



    AKEEM SOBOYEDE,                                      Court File Number:
                                                          Case Type: EMPLOYMENT
                                   Plaintiff,                         DISCRIMINATION
    vs.

          KLDISCOVERY,                                          Summons
                                  Defendant.




    THIS SUMMONS IS DIRECTED TO: KLDISCOVERY
                                                    ~-


            1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
    Plaintiff s Complaint against you is attached to this summons. Do not throw these papers away.
    They are official papers that affect your rights. You must respond to this lawsuit even though it
    may not yet be filed with the Court and there may be no court file number on this summons.
           2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You
    must give or mail to the person who signed this summons a written response called an Answer
    within 20 days of the date on which you received this Summons. You must send a copy of your
    Answer to the person who signed this summons located at: 8400 NORMANDALE LAKE
    BOULEVARD, SUITE 920, MINNEAPOLIS, MINNESOTA 55437.
            3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response
    to the Plaintiff s Complaint. In your Answer you must state whether you agree or disagree with
    each paragraph of the Complaint. If you believe the Plaintiff should not be given everything
    asked for in the Complaint, you must say so in your Answer.

           4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
    RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
    SUMMONS. If you do not Answer within 20 days, you will lose this case. You will not get to
    tell your side of the story, and the Court may decide against you and award the Plaintiff
    everything asked for in the complaint. If you do not want to contest the claims stated in the
    complaint, you do not need to respond. A default judgment can then be entered against you for

                                                   1

                                                                                   EXHIBIT A
                    CASE 0:20-cv-02196 Doc. 1-1 Filed 10/20/20 Page 2 of 10


+Y



     the relief requested in the complaint.
             5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
     have a lawyer, the Court Administrator may have information about places where you can get
     legal assistance. Even if you cannot get legal help, you must still provide a written Answer to
     protect your rights or you may lose the case.
           6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or, be
     ordered to participate in an alternative dispute resolution process under Rule 114 of the
     Minnesota General Rules of Practice. You must still send your written response to the
     Complaint even if you expect to use alternative means of resolving this dispute.




                                                                    09/ 17/2020
     PlaintifP s attorney's signature                                 Dated




          AKEEM ADEBAYO SOBOYEDE_
     Print or type plaintiffls attorney's name




                                                   7
         CASE 0:20-cv-02196 Doc. 1-1 Filed 10/20/20 Page 3 of 10




STATE OF MINNESOTA                      FOURTH JUDICIAL DISTRICT
COUNTY OF HENNEPIN                      DISTRICT COURT
                                        CASE TYPE: EMPLOYMENT
                                                     DISCRIMINATION
                                        FILE NUMBER:


AKEEM ADEBAYO SOBOYEDE
 PLAINTIFF

                                              AMENDED COMPLAINT
                                            JURY TRIAL DEMANDED
   VS.



KLDISCOVERY
   DEFENDANT



Plaintiff, Akeem Adebayo Soboyede, for his Complaint against Defendant,
KLDiscovery, states and alleges as follows:



                        NATURE OF THE ACTION
   1. Defendant KLDiscovery and its agents discriminated against and
      wrongfully deprived Plaintiff of employment in violation of the
      Minnesota Human Rights Act (hereinafter MHRA) §363A.08,
     Subd. 2(1); Minn. Stat. § 363A, et seq., Title VII of the Civil Rights
     Act of 1964 (42 U.S.C. §2000e et. seq.); 42 U.S.C. §§ 1981 and 42
     U.S.C. § 1982

   2. Defendant KLDiscovery retaliated or engaged in reprisal against the
      Plaintiff after he engaged in protected employment-related activity, in
      violation of Minn. Stat. §363A.15 (1) and Title VII of the Civil
      Rights Act of 1964 (42 U.S.C. 2000e et. seq.), as amended Title VII
      of the Civil Rights; 42 U.S.C. §§ 1981 and 42 U.S.C. §1982
      CASE 0:20-cv-02196 Doc. 1-1 Filed 10/20/20 Page 4 of 10




                                  PARTIES
 3. Plaintiff Akeem Soboyede (hereinafter "Plaintiff'), is a male and
    resides in the state of Minnesota within jurisdiction of this Court.
    Plaintiff is a dual-national of both the United States and Nigeria.
     Plaintiff was not born in the United States. Plaintiff is a"party in
     interest" within the meaning of the Minnesota Human Rights Act
     (1VU-iRA) and Title VII of the Civil Rights Act of 1964 (42 U.S.C.
     2000e et. seq. ), as amended

4. Defendant KLDiscovery (hereinafter "Defendant") is a corporation
   that does business under the laws of the State of Minnesota and has a
   sizeable physical presence in the state; Defendant provides electronic
   discovery (or "e-discovery) management services to law firms,
   corporations and government agencies. Defendant is an "employer"
   within the meaning of the Minnesota Human Rights Act (1VII-IRA) and
   Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et. seq.), as
   amended




                              JURISDICTION
5. This Honorable Court has jurisdiction by virtue of Minn. Stat.
   §363A.33, Subd. 6, since it is within the County where the unlawful
   discriminatory practice being alleged occurred.



                                 VENUE
6. Venue in the Hennepin County District Court is proper pursuant to
   Minn. Stat. §363A.33, Subd. 6 because the cause of action or some part
   thereof arose in the City of Eden Prairie, within jurisdiction and also
   because the Defendant carries on business within the state of
   Minnesota and has offices in the state. This action also arises under
   Title VII of the Civil Rights Act of 1964 (42 U.S.C. §2000e et. seq.),
   as amended, and the Civil Rights Act of 1866, 42 U.S.C. § 1981 et.
   seq.




                                   2
      CASE 0:20-cv-02196 Doc. 1-1 Filed 10/20/20 Page 5 of 10




        ADMINISTRATIVE CHARGE AND PROCEEDINGS
7. Plaintiff timely filed charges of national origin discrimination with the
   Minnesota Department of Human Rights (MDHR). Plaintiff's charge
   asserted that Defendant KLDiscovery illegally discriminated
   against Plaintiff and also engaged in reprisal actions against him. The
   MDHR later brought a supplemental charge of Reprisal against the
   Plaintiff

8. The parties have exhausted administrative and the MDHR issued Plaintiff
   a Right-to-Sue Letter, dated June 22, 2020



                                 FACTS
9. The Plaintiff is a licensed attorney in the state of Minnesota (since
   2006) and also in the District of Columbia (Washington, DC, since
   2008). After graduating from Law School and qualifying as an
   attorney, Plaintiff has performed document review work in both
   jurisdictions (in Minnesota and Washington, DC).


10. Based on the twin criteria of Plaintiffls many years of experience
  doing document review work and the many document review proj ects
  in which he has participated (since at least 2007), he (Plaintiff) can be
  considered very well versed in the task of legal document review work.
  That task (legal document review work) is not considered a specialized
  area of legal practice and can be performed by almost anyone with a
  law degree; in fact, being licensed as an attorney is often not a
  requirement to perform legal document review work



              CLAIM I: NATIONAL ORIGIN DISCRIMINATION
11. The Plaintiff first interviewed for a legal document review project
  position with a staff of Defendant KLDiscovery, one Ardith Denzer, at
  the Eden Prairie, Minnesota business location / premises of the
  Defendant in August 2014. During that interview, Ms. Denzer had
  casually asked about the "origin" of what she described as the
      CASE 0:20-cv-02196 Doc. 1-1 Filed 10/20/20 Page 6 of 10




   Plaintiff's "accent" (implying she knew he was not a natural-bom
   American citizen) and which country the Plaintiff was "originally
   from". The Plaintiff had politely answered Ms. Denzer's enquiries in
   this regard.
12. Subsequent to this interview, Plaintiff was never placed on any of the
  legal document review project positions which the Defendant sought to
  fill, from August 2014 till July 2017. This was despite the fact that the
  Plaintiff applied for such positions through the routes (usually through
  submitting an online application) specified by Respondent.
13. Also within that time-frame (August 2014 to July 2017, a period of
  close to three years), the Plaintiff routinely contacted and made his
  availability for contingent legal document review project positions
  known to Defendant KLDiscovery, especially through the individual---
  -Ms. Ardith Denzer --- who first interviewed Plaintiff for that role with
  the Defendant KLDiscovery. The latter (Ms. Denzer) always responded
  that Defendant KLDiscovery had no such proj ects available or that was
   being staffed on which it could place the Plaintiff. This was despite
   the fact that Defendant KLDiscovery, during this same period,
   advertised literally hundreds of opportunities for attorney document
   review work in Eden Prairie, Minnesota and Washington, DC (the
   District of Columbia), which are the two jurisdictions the Plaintiff is
   licensed to practice law in the United States and wherein he (the
   Plaintiffi had the experience and knowledge to perform legal document
   review work.
14. Even more, Defendant KLDiscovery, despite evidence to the
  contrary, claimed it had no record of any further correspondence
  between the Plaintiff and Ms. Denzer or any of its other Human
  Resources staff, wherein the Plaintiff enquired about employment
   opportunities, from the time Plaintiff was initially interviewed by
  Respondent's HR staff in August 2014 to the time in July 2017 when,
  yet again, Plaintiff contacted Defendant KLDiscovery via email
   correspondence for possible placement on a legal document review
   proj ect




                                   4
      CASE 0:20-cv-02196 Doc. 1-1 Filed 10/20/20 Page 7 of 10




                 CLAIM II: REPRISAL / RETALIATION
15. In July 2017, Plaintiff informed another recruiter with Defendant
  KLDiscovery (aside from Ms. Ardith Denzer) of the fact that he had
  not been offered a document review position with the company
  (Defendant KLDiscovery) since he had been seeking one from August
  2014 and that he was planning to file a charge / complaint with the
  relevant state (Minnesota) and federal employment discrimination
   enforcement bodies. A few days later Defendant KLDiscovery caused
  to be offered Plaintiff a place on a project its employees / agents
   informed Plaintiff would last "at least two weeks", with the strong
   possibility that the Plaintiff would be "rolled ovef" into other projects
  with the Defendant, as is the customary practice within the legal
   document review industry

16. Instead, barely a week into the said proj ect on which Plaintiff
  participated in July 2017 within the business premises of Defendant
  KLDiscovery, located in Eden Prairie, Minnesota, in July 2017,
  Defendant and its employees / agents engaged in a series of retaliatory
  activities meant to illegally disparage Plaintiff's ability and
   competence as an attorney qualified to do legal document review work,
  with the concurrent aim being to further pursue and reinforce the acts
   of employment discrimination that had ensured that for close to three
  years prior to July 2017, Plaintiff was not offered any legal document
   review work with Defendant KLDiscovery, for which he had been and
   remains eminently qualified, both by reasons of knowledge and
   experience.
17. Specifically, through the actions of its senior employees and agents,
  Defendant KLDiscovery severally acted with discriminatory animus to
   ensure the Plaintiff was discharged from the July 2017 document
  review project with the Defendant after Plaintiff spent only a week on
  the said Project, while other document review attorneys similarly-
  situated / qualified as the Plaintiff continued to be retained on the
  Proj ect.
18. Soon after he had been hounded in and discriminatorily-discharged
  from the July 2017 project, which was the only legal document review
  proj ect Defendant KLDiscovery had offered Plaintiff since he had first

                                    5
      CASE 0:20-cv-02196 Doc. 1-1 Filed 10/20/20 Page 8 of 10




   sought one with the Defendant in August 2014, Plaintiff severally
   communicated with certain senior employees / agents of the Defendant
   to inform them that he would be seeking redress with state and federal
   employment discrimination enforcement agencies, against the
   Defendant, for what he (the Plaintiff) characterized as Defendant
   KLDiscovery's continuing acts of employment discrimination against
   him. At no time during which Plaintiff engaged in that protected
   activity could he (Plaintiffi be characterized as an employee of the
   Defendant KLDiscovery in any way.
19. Defendant KLDiscovery has also failed to offer any employment
  opportunity to the Plaintiff since July 2017, when the continuing
  discriminatory acts of the Defendant's employees and agents resulted
  in Plaintiff being forced off, after only a week, from the July 2017
  legal document review project the Plaintiff had participated in on
  Defendant's business premises located in Eden Prairie, Minnesota.
  Plaintiff has sought many of such projects from the Defendant, in vain,
   especially in the immediate aftermath of his (the Plaintiff) being
   hounded in and forced from the July 2017 project.
20. That July 20171egal document review project, which lasted for all of
   one week, remains the only project Defendant KLDiscovery ever
   offered Plaintiff since August 2014, when Plaintiff first interviewed for
   such a position with the Defendant.



                   CLAIM III: PUNITIVE DAMAGES
21. Plaintiff incorporates by reference paragraphs 7 through 18 as if fully
    set forth.

22. Plaintiff is black, a member of a racial minority and is not a
    natural-born citizen of the United States but Nigeria, where the
    Plaintiff was born and raised. The Plaintiff was discriminated against
    under the categories outlined in Minn. Stat. 363A.08, Subd. 2(1) and
    within a particular group of activities set forth in 42 U.S.C. §§ 1981
    and 1982, and Title VII of the Civil Rights Act of 1964 (42 U.S.C.
    §2000e et. seq.)


                                    G'!
        CASE 0:20-cv-02196 Doc. 1-1 Filed 10/20/20 Page 9 of 10




  23. Plaintiff avers that the Defendant and its employees and agents
       engaged in unfair discriminatory practices against him, with malice or
      reckless indifference to his employment rights protected under
      Minnesota and federal law.

  24.Defendant's conduct contravened the provisions of Minn. Stat. § 363A,
     et seq., and 42 U.S.C. §§ 1981 and 1982, respectively, and Title VII of
     the Civil Rights Act of 1964. (42 U.S.C. §2000e et. seq.)


  25.Plaintiff seeks relief under the provisions of Minn. Stat. § 363A, et
     seq., 42 U.S.C. §§ 1981 and 42 U.S.C. § 1981, respectively, and Title
     VII of the Civil Rights Act of 1964 (42 U.S.C. §2000e et. seq.)




                                  DAMAGES
  26. The conduct of the above-named Defendant, as set forth herein, in
      violating Plaintiff's rights under Minn. Stat. § 363A, et seq., 42
      U.S.C. §§ 1981 and 42 U.S.C. § 1982, and Title VII of the Civil
      Rights Act of 1964 (42 U.S.C. §2000e et. seq.) caused injuries,
      damages and harm to the Plaintiff, and also emotional pain, shame,
      humiliation, suffering, inconvenience, mental anguish, and
      consequential losses.



                     PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays this Honorable Court for the following:

      a. A declaration that Defendant KLDiscovery unlawfully and
         illegally discriminated against Plaintiff, in violation of Minn. Stat.
         § 363A, et seq., Title VII of the Civil Rights Acts of 1964 (42
         U.S.C. §2000e et. seq.); 42 U.S.C. §§ 1981 and 42 U.S.C. §1982

      b. An Order awarding Compensatory damages for humiliation, pain,
         suffering and mental anguish;


                                       7
           CASE 0:20-cv-02196 Doc. 1-1 Filed 10/20/20 Page 10 of 10




      c.     An Order awarding Plaintiff's costs and disbursements herein,
             including reasonable attorneys' fees, and

      d.     Such further relief as the Court deems just and equitable



JURY DEMAND: Plaintiff requests trial by jury on all questions of fact.




                                                ~—
Dated: September 18, 2020
                                     Akeem A. Soboyede, Esq. (#0387038)
                                     Akeem Soboyede Law Office, PLLC
                                     8400 Normandale Lake Boulevard #920
                                     Minneapolis, Minnesota 55437
                                      (651) 497-7559
